Citation Nr: 0726363	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-13 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Prior to March 6, 2002, entitlement to a rating in excess 
of 20 percent for a right ankle disorder 

2.  From March 1, 2003 to January 14, 2004, entitlement to a 
rating in excess of 20 percent for a right ankle disorder 

3.  From July 1, 2004, entitlement to a rating in excess of 
30 percent for a right ankle disorder 

4.  Entitlement to a rating in excess of 20 percent for a 
left ankle disorder.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to August 1970 and May 1972 to March 1974.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from multiple rating decisions by the Hartford and 
Newark Regional Offices of the Department of Veterans Affairs 
(VA) that increased the ratings assigned for right and left 
knee disorders and ultimately assigned a 20 percent rating 
from December 21,1999; granted a temporary evaluation of 100 
percent effective from March 6, 2002 based on surgical or 
other treatment necessitating convalescence; assigned a 20 
percent rating from March 1, 2003, granted a temporary 
evaluation of 100 percent effective from January 14, 2004 
based on surgical or other treatment necessitating 
convalescence; and assigned a 20 percent rating from July 1, 
2004 for a right knee disorder.  A 20 percent rating was 
assigned effective December 21, 1999 for a left knee 
disorder.  Essentially, the rating decisions have resulted in 
staged ratings for a right knee disorder.  Accordingly, the 
issues are as noted on the title page.  

In October 2004 and February 2006, the veteran testified 
before a Decision Review Officer (DRO) and in a June 2007 
Central Office hearing, he testified before the undersigned; 
transcripts of all of the above-mentioned hearings are of 
record.  During the Central Office hearing, the veteran 
expressed his desire to withdraw his claims regarding 
entitlement to an earlier effective date for pension benefits 
and entitlement to new and material evidence to reopen a 
claim seeking service connection for posttraumatic stress 
disorder as evidenced by the hearing transcript. See 38 
C.F.R. § 20.204 (2005).  Accordingly, the issue of 
entitlement to an earlier effective date for pension benefits 
and entitlement to new and material evidence to reopen a 
claim seeking service connection for posttraumatic stress 
disorder no longer remains in appellate status and no further 
consideration is required.  In several statements and during 
his Central Office hearing, the veteran appears to raise a 
claim seeking entitlement to total disability individual 
unemployability.  This matter is not before the Board and is 
referred to the RO for further action.  During the pendency 
of the appeal, the claims file was transferred to the 
jurisdiction of the Newark Regional Office (RO).

The appellant's motion to advance the appeal on the Board's 
docket was granted in July 2007 due to good cause shown. 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Prior to March 6, 2002, the veteran's right ankle 
disorder was not manifested by nonunion or malunion of the 
tibia and fibula, ankylosis, a severe foot injury, or a 
severe muscle injury.  

2.  From March 1, 2003 to January 14, 2004, the veteran's 
right ankle disorder was shown to be manifested by nonunion 
of the tibia and fibula with loose motion requiring brace.

3.  From July 1, 2004, the veteran's right ankle disorder was 
shown to be ankylosed at 0 degrees on dorsiflexion.  
Ankylosis in plantar flexion at more than 40 degrees, in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity; loss of the use 
of the foot; or nonunion of the tibia and fibula were not 
shown.  

4.  The veteran's left ankle disorder was manifested by 
marked limitation of motion with instability, pain, 
stiffness, and weakness; nonunion or malunion of the tibia 
and fibula, ankylosis, a severe foot injury, or a severe 
muscle injury was not shown.  
 
CONCLUSION OF LAW

1.  Prior to March 6, 2002, a rating in excess of 20 percent 
is not warranted for a right ankle disorder.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes (Codes) 5262, 5270, 5271, 5284, 5310 
(2006). 

2.  From March 1, 2003 to January 14, 2004, a 40 rating is 
warranted for a right ankle disorder.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes (Codes) 5167, 5262, 5270, 5271, 5284, 5310 
(2006).

3.  From July 1, 2004, a rating in excess of 30 percent is 
not warranted for a right ankle disorder.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes (Codes) 5262, 5270, 5271, 5284, 5310 
(2006). 

4.  Entitlement to a rating in excess of 20 percent is not 
warranted for a left ankle disorder.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes (Codes) 5262, 5270, 5271, 5284, 5310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and has notified him 
of the information and evidence necessary to substantiate the 
claim and of the efforts to assist him.  In letters dated in 
October 2001 and February 2003, the RO notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims, of what part of that evidence he was to 
provide, and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  While the February 
2003 letter did not advise the veteran verbatim to submit 
everything he had pertinent to his claims, it explained the 
type of evidence necessary to substantiate his claims and 
asked him to submit any such evidence.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claim.  The multiple rating decisions and 
the March 2004 statement of the case (SOC), and the November 
2006 supplemental SOC provided the text of applicable 
regulations, and explained what the evidence showed and why 
the claims were denied.

Attached to the November 2006 supplemental SOC and in 
February 2007 correspondence, the appellant received notice 
regarding the disability ratings and effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)); 
regardless, as the appeal is being denied, the matters of a 
disability rating and effective date of award are moot.

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds the absence of pre- 
decision notice is not prejudicial to the appellant.  Proper 
notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The appellant 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.

The claims file indicated that the veteran was homeless, thus 
VA has a heightened duty to assist.  The veteran was provided 
with several VA examinations.  The record includes testimony 
transcripts, private medical records, VA outpatient treatment 
records and VA examinations reports.  The veteran has not 
identified any further records and there is no indication 
that any pertinent evidence remains outstanding.  All notice 
and duty to assist requirements are substantially met as to 
the matter being addressed on the merits.  The veteran is not 
prejudiced by the Board's review of this matter on the merits 
at this point.  See Conway v. Principi,  6 Vet. App. 226 
(1994).  

II.  Factual Background

Several statements submitted by M. D, a friend of the 
veteran, indicated that the veteran was no longer able to 
unable to climb ladders as a roofer due to his service 
connected disabilities. 

March 2002 VA examination noted that the c-file was reviewed.  
It was noted that prior to examination, the left ankle showed 
left talus easily tiltable onto the left ankle mortise and 
the right ankle showed tenderness on the lateral ankle and 
lateral joint ligament laxity.  The veteran reported that he 
fell due to left ankle instability last week and sustained 
compound fracture of the right distal tibia with bones 
sticking out of the leg and the veteran had an external 
fixation device applied in the right leg.  He stated that 
this was because of the loss of control of the ankle and 
instability which has been a chronic problem.  He also 
claimed that all of the scabs noted on the anterior leg and 
left foot dorsal aspect were from frequent falling due to the 
bilateral ankle problem.  He had complaints of pain, 
weakness, stiffness, swelling, and instability that were more 
prominent on the left than on the right.  He stated that he 
would fall two or three times a week.  Elastic support did 
not help.  He indicated that he has not been able to work.  
He used to work for roofing and siding services, but was 
afraid of falling or injuring himself while climbing ladders 
or stairs.  There was diffuse tenderness in the left ankle.  
There was no erythema.  

Ankle dorsiflexion was possible to normal range with some 
pain to minimal degree at the end of movement in active and 
passive movement.  Plantar flexion was limited to 120 degrees 
with pain at end in active and passive movement.  Inversion 
was in normal range with some discomfort in the ankle.  
Eversion was limited to 6 degrees in active and passive 
movement with pain in the ankle.  There was onychomycosis of 
the left big toe and also some mild to moderate callus in the 
bottom of the big toe.  The left ankle muscle strength was 
4/5 with giving out on manual stress in all muscle groups.  A 
neurological examination showed intact pinprick sensation.  

The assessment included status post bilateral left ankle 
collateral ligament stabilization procedure with Watson and 
Jones procedure, 1973, for chronic ankle instability 
following service-connected injury and injuries.  Due to the 
veteran's recent compound tibial fracture for which he had an 
external; fixation device, he was ambulating in a wheelchair 
and used forearm crutches.  The left ankle had weakness and 
limitation of motion with twisting which occurred frequently.  
He experienced additional loss of range of motion during the 
severe pain which often left him unable to stand or move for 
a while.  The veteran appeared to be significantly disabled 
due to chronic ankle problems and would fall as a result of 
the instability.  He indicated the surgery did not help him 
much over the course of time.  The examiner commented that 
the additional temporary loss of range of motion during a 
severe pain episode was at least to a mild or moderate 
degree.  The examiner stated that he could not determine the 
exact amount of loss because he was not present when this 
happened.  X-rays showed mild degenerative arthritis of the 
left ankle likely related to his service-connected condition.  

On May 2002 VA examination, x-rays revealed left ankle mild 
degenerative joint disease of the left ankle with deformity 
of the distal fibula.  It was noted that the veteran was 
still in a wheelchair and his activity was extremely limited.  
He was confined to a wheelchair because of the external 
fixation device on the right ankle.  The veteran claimed that 
his left ankle was unstable and he fell recently because the 
left ankle gave out.  He indicated that the condition was 
worse in both ankles.  Range of motion of the left ankle 
showed dorsiflexion to 0 degrees and plantar flexion was 
normal in range.  Active and passive eversion was possible to 
5 degrees; inversion was normal in range.  Muscle strength in 
the left ankle was weak with dorsiflexor and inverter/everter 
strength 4/5 on manual stress test.  

2002 treatment records from VA Connecticut Health Care System 
included October 2002 records that noted a history of left 
ankle injury with reconstructive surgery.  The veteran had 
complaints of left ankle numbness, instability, and foot 
drag.  Physical examination of the left ankle was 3-4/5 in 
dorsiflexor, evertors, and invertors.  Plantar flexor was 4-
5/5.  It was decided to provide him with left ankle-fixation 
orthotic with double klenjack joints and dorsiassist.  He did 
not want any brace in contact with sensitive scar on lateral 
aspect of the ankle.  An October 2002 x-ray revealed fracture 
of the distal fibula that was transfixed by a vertical 
lateral plate and horizontal screws and comminuted fracture 
of the distal tibia.  

In December 2002 correspondence, Dr. L. V. noted that the 
veteran was still in a  leg cast and brace and could not work 
due to this.  

March 2003 VA examination noted that in March 2002 the 
veteran fell and sustained a fracture of the right tibia and 
fibula at its distal third with a bone protruding through the 
skin.  He was treated with an external pin fixation and then 
several casts.  After the casts were removed, he was given an 
ankle brace with a fixed joint.  Three months ago, he was 
given a left ankle brace with a fixed joint.  It was noted 
that the veteran used a wheelchair.  Physical examination 
revealed right ankle dorsiflexion was to 0 degrees.  Pain was 
alleged when more dorsiflexion was attempted.  Plantar 
flexion was to 25 degrees.  There was pain on eversion and 
inversion motions which was to 10 degrees.  Left ankle 
dorsiflexion was to 10 degrees and plantar flexion was to 45 
degrees.  There was no pain on the left ankle motion.  There 
was no instability of either ankle.  There was no pain on 
eversion or inversion of the left ankle.  When he was asked 
to walk with his braces on, he walked with an odd gait.  The 
diagnoses, after x-ray, was status post ligament repair of 
both ankles (service connected); and, status post open 
fracture of the right tibia and fibula (not service 
connected).  The examiner noted that there was no organic 
reason for the veteran's bizarre gait or for his need for a 
wheelchair.  

An August 2003 VA examination noted that the c-file was 
reviewed and summarized the veteran's history.  The veteran 
did not report any flare-ups.  He used a brace sometimes 
bilaterally, corrective shoes, and/or crutches.  He used to 
work in the roofing business.  He could not walk or lift 
anything, but was independent in personal hygiene.  He could 
walk five feet with crutches.  He had severe pain in the 
right ankle and could not put his full weight on the right 
side.  He also had pins and needles on the dorsum of the 
right foot and his pain level was 4-8.  He had pain in the 
right ankle on anterior and medical aspect in all movement.  
Pain was in the left ankle at the end up supination and 
pronation.  There was additional limitation by pain, fatigue, 
or weakness.  There was objective evidence of painful motion 
and edema.  There was no effusion. He had some instability in 
the right knee. There was weakness bilaterally and marked 
tenderness in the right ankle and right foot.  There was some 
atrophy of the right calf and right quad muscle.  He had 
unequal weight bearing on the right side.  He could not walk.  
He could stand putting weight bearing on the left side.  

Range of motion studies of the right ankle showed that 
dorsiflexion was neutral, plantar flexion was to 20 degrees, 
supination was to 10 degrees, and pronation was to 0 degrees.  
Left ankle dorsiflexion was to 6 degrees, plantar flexion was 
to 42 degrees, supination was to 26 degrees, and pronation 
was to 10 degrees.  An x-ray of the tibia and fibula in March 
2003 reported healing of the distal fibula, but nonhealing of 
the distal tibia of the right ankle.  X-ray of the left ankle 
showed that there was no fracture, but there was a pseudocyst 
of the calcaneum.  The diagnoses included several strains of 
the ankle bilaterally; compound fracture of the distal tibia 
and fibula on the right side, non service connected, in June 
2002 and open reduction and internal fixation done on the 
right ankle in 2002 with residual nonhealing of the distal 
tibia and healed fibular fracture; the ankle joint was 
unremarkable; possible osteomyelitis of the right tibia and 
fibula; and left ankle pseudocyst of calcaneum.  The examiner 
commented that the veteran was nonambulatory and at the 
wheelchair level.  

During his October 2004 DRO hearing, the veteran testified 
that he had pain in the ankle which he endured not wanting to 
take medication.  He was able to walk about four blocks then 
stopped because of weakness and fatigue.  

2004 records from West Haven VA Medical Center indicated that 
the veteran had right tibial nonunion and degenerative joint 
disease of the right ankle.  He wore a brace and was not 
ambulating very well with significant pain.  In January 2004, 
he underwent right ankle arthrodesis and revision of tibial 
nonunion with take down of nonunion at the iliac crest bone 
graft and strut grafting with fibula, using internal 
fixation.  Subsequent records show follow-up care.  May 2004 
x-rays of the right ankle showed that the lateral plate and 
screw were intact; proximal fibular osteotomy fusion site 
showed true signs of callus/consolidation; and the fibular 
osteotomy site showed callus formation.  A November 2004 
record showed no reports of pain, he was ambulating 
unassisted, and he self discontinued the CAM walker.  He had 
complaints of the right knee flexion and extension being 
weaker than the left knee.  Radiographs of the right ankle 
showed hardware without evidence of fatigue; position 
maintained; and alignment maintained.  

During his February 2006 DRO hearing, the veteran indicated 
that his legs go out and caused him to fall.  He could not 
move his ankles up or down.  

May 2006 VA examination noted that the veteran always used 
braces for walking.  There were no constitutional symptoms or 
incapacitating episodes of arthritis.  He could stand up to 
one hour and walk about a 1/4 mile.  Both ankles were deformed 
and gave way, and had instability, pain, stiffness, and 
weakness.  There were no episodes of dislocation or 
subluxation, locking episodes, or effusion.  He had severe 
weekly flare-ups.  The veteran indicated that during flare-
ups he could not walk or stand for 1 or 2 days.  He had an 
antalgic gait.  There was no evidence of abnormal weight 
bearing.  Range of motion studies revealed dorsiflexion 
active motion to 0 degrees with pain beginning and ending at 
0 degrees.  Passive range of motion was to 0 degrees.  There 
was no additional limitation of motion on repetitive use.  
Plantar flexion active motion was to 0 degrees with pain 
beginning and ending at 0 degrees.  Passive range of motion 
was 0 to 5 degrees with pain beginning at 0 and ending at 5 
degrees.  There was additional limitation of motion on 
repetitive use due to pain from 0 to 0 degrees.  

Left side active motion on dorsiflexion was 0 to 10 degrees 
and passive range of motion was 0 to 10 degrees.  There was 
no additional limitation of motion on repetitive use.  Active 
motion of the left ankle on plantar flexion was 0 to 
40 degrees.  Passive range of motion was 0 to 40 degrees with 
no additional limitation of motion in repetitive use.  There 
was no inflammatory arthritis.  There was ankylosis of the 
right ankle.  The ankylosis was stable and was found at 
0 degrees of fixation in dorsiflexion.  There was tenderness, 
painful movement, and abnormal motion of the right ankle.  
There was no right ankle instability or tendon abnormality 
and there was normal angulation.  There was left ankle 
tenderness with no instability or tendon abnormality and 
angulation was normal.  

X-rays of the left ankle showed no evidence of acute 
fracture.  There was a well corticated fragment seen inferior 
to the medial malleolus that might represent an old fracture 
fragment or unfused ossification center.  There was lucency 
within the calcaneous, likely representing cyst.  There was 
no significant soft tissue swelling about the ankle.  X-rays 
of the right ankle showed significant deformity of the distal 
fibula and tibia consistent with old trauma.  Screw plat 
fixation of the distal fibula and tibia was noted.  There 
were no lucencies surrounding the screws to suggest loosening 
or infection.  There was no evidence of acute fracture.  
There was a fracture in the second most inferior screw.  No 
significant soft tissue swelling was appreciated about the 
ankle.  Disuse osteopenia was noted.  Degenerative changes 
were seen at the ankle joint, including tibiotalar narrowing.  
The diagnoses included a history of tendon surgery to 
bilateral ankle due to ankle instability and status post 
right distal tibia/fibula fracture with subsequent surgery.  
It was noted that he was not employed.  The effects of the 
problem on the following activities was as follows:  there 
was a mild effect on grooming, toileting, dressing, bathing, 
feeding; a moderate effect on traveling, shopping, and 
chores; and a severe effect on recreation, sports, and 
exercise.  

At his June 2007 Central Office hearing, the veteran 
essentially claimed that he was entitled to a rating in 
excess of 20 percent prior to July 1, 2004 and 30 percent 
thereafter for his right ankle disorder and a rating in 
excess of 20 percent for a left ankle disorder.  

III.  Criteria and Analysis

The veteran's right ankle disorder was assigned a temporary 
total rating (100 percent) from March 6, 2002 to March 1, 
2003, and from January 14, 2004 to July 1, 2004 based on 
postsurgical convalescence and these rating periods are not 
before the Board.  In other words, the Board's focus is on 
the time periods prior to March 6, 2002; from March 1, 2003 
to January 14, 2004; and from July 1, 2004.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4.

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.  Consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion. Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

The right and left ankle disorders have been previously rated 
under Code 5271, which provides a maximum 20 percent 
evaluation for marked limitation of motion under Code 5271. 
38 C.F.R. § 4.71a. 

Other potentially applicable Codes that allow for a higher 
rating include Code 5262, which provides that a 30 percent 
rating is warranted for malunion of the tibia and fibula with 
marked knee or ankle disability and a 40 percent rating is 
warranted for nonunion with loose motion requiring a brace.  
Under Code 5270, a 30 percent evaluation is assignable for 
ankylosis of the ankle in plantar flexion, between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 
percent rating is warranted for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  Code 5284, provides that a 
30 percent evaluation is assignable for a severe foot injury 
and a 40 percent evaluation is warranted for actual loss of 
use of the foot.  Words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence, to the end that its decisions are "equitable 
and just." 38 C.F.R. § 4.6 (2004).  The use of similar 
terminology by medical professionals, although evidence to be 
considered, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 4.2, 4.6.

Diagnostic Code 5310 addresses the impairment and limitation 
of functioning in the intrinsic muscles of the foot (Group 
X).  Under that code, a severe impairment is assigned 30 
percent evaluation.  38 C.F.R. § 4.56 sets out the criteria 
for evaluating muscle disabilities.  Specifically, a severe 
muscle injury must be a through-and-through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The residuals must be 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance or soft flabby muscles in 
the wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

Right Ankle Disorder prior to March 6, 2002

The veteran has been assigned a 20 percent rating under Code 
5271 (marked limitation of motion of the ankle).  As the 20 
percent rating assigned to the veteran's right ankle disorder 
is the maximum available based on limitation of motion, 
consideration of functional loss due to pain is not required.  
Johnston, supra.  In order to warrant a higher rating, the 
Board must consider other potentially applicable Codes.  
However, as the record during this period is negative for any 
treatment related to a right ankle disorder, the evidence 
does not show any of the pathology which would warrant a 
rating in excess of 20 percent for a right ankle disorder.  
Nonunion or malunion of the fracture or ankylosis of the 
ankle under Codes 5262 and 5270 is not shown.  The record 
does not include evidence of a right ankle disorder that 
amounts to a severe foot injury to warrant a higher rating 
under Code 5284.  A severe muscle injury with a through-and-
through or deep penetrating wound due to high-velocity 
missile or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring is not shown 
under Code 5310.  

Accordingly, there is a preponderance of the evidence against 
the veteran's claim, and the claim must be denied.  

Right Ankle Disorder from March 1, 2003 to January 14, 2004

Here, objective medical evidence indicated that the veteran 
wore a brace and had right tibial nonunion for which the 
veteran underwent right ankle arthrodesis and revision of 
tibial nonunion in January 2004.  Therefore, a maximum 40 
percent rating is warranted under Code 5262.  There are no 
other potentially applicable Codes that would warrant a 
higher rating. 

The Board noted that the "amputation rule" provides that 
the combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation under Code 5167 (loss of 
use of foot) 38 C.F.R. § 4.68 (2006).  As the veteran has 
been assigned the highest possible schedular evaluation, 
there is no basis for assigning a schedular evaluation in 
excess of 40 percent.  


Right Ankle Disorder from July 1, 2004 

Here, the record indicates that the veteran's right ankle is 
deformed and gives way.  The ankle has instability, pain, 
stiffness, and weakness with weekly flare-ups.  Active and 
passive range of motion on dorsiflexion is to 0 degrees.  
Plantar flexion limitation of motion on repetitive use is to 
0 degrees due to pain.  The right ankle is ankylosed on 
dorsiflexion at zero degrees and has been assigned a 30 
percent evaluation under Code 5270.  The record does not show 
any of the pathology which would warrant a rating in excess 
of 30 percent for a right ankle disorder under Code 5270 i.e. 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity.  
Also, loss of the use of the foot or nonunion of the tibia 
and fibula are not shown to support a higher rating under 
Codes 5167 (loss of use of foot), 5262 (impairment of the 
tibia and fibula), and 5284 (foot injury with loss of use of 
foot).  

The Board has considered additional factors, such as whether 
there is functional loss due to pain or on use of sufficient 
degree to meet the criteria for a higher rating under the 
applicable codes (5270, 5262).  However, a review of the 
evidence found none that suggests that loss of function due 
to pain or on use results in the degree of impairment that 
must be shown to warrant assignment of a 40 percent rating.

Regarding the statements by the veteran and his friends as to 
the extent of impairment the veteran has from his service 
connected disability, it is noteworthy that while laypersons 
are competent to describe complaints or symptoms they 
observed, because they lack medical training, they are not 
competent to make medical findings, such as whether there is 
ankylosis (and at what degree), or nonunion of bone. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Because there is a preponderance of the evidence against the 
veteran's claim, the doctrine mandating resolution of 
reasonable doubt in the claimant's favor does not apply. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.

Left Ankle Disorder    

The veteran has been assigned a 20 percent rating under Code 
5271 (marked limitation of motion of the ankle).  As the 20 
percent rating assigned to the veteran's left ankle disorder 
is the maximum available based on limitation of motion, 
consideration of functional loss due to pain is not required.  
Johnston, supra.  In order to warrant a higher rating, the 
Board must consider other potentially applicable Codes.  
Here, the record shows that the left ankle, at its worst, had 
a range of motion on dorsiflexion to 0 degrees (See May 2002 
VA examination).  On May 2006 VA examination, the left ankle 
was shown to be deformed and gave way.  The ankle had 
instability, pain, stiffness, and weakness with weekly flare-
ups.  Active and passive range of motion on dorsiflexion was 
0 to 10 degrees.  Plantar flexion limitation of motion on 
repetitive use was to 0 degrees due to pain.  Based on the 
evidence, the Board finds that the veteran has been 
appropriately rated at 20 percent for marked limitation of 
motion under Code 5271.  

The evidence does not show any of the pathology which would 
warrant a rating in excess of 20 percent for a left ankle 
disorder.  Nonunion or malunion of the fracture or ankylosis 
of the ankle under Codes 5262 and 5270 is not shown.  The 
record does not include evidence of a left ankle disorder 
that amounts to a severe foot injury to warrant a higher 
rating under Code 5284.  A severe muscle injury with a 
through-and-through or deep penetrating wound due to high-
velocity missile or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring is not 
shown under Code 5310.  

Accordingly, there is a preponderance of the evidence against 
the veteran's claim, and the claim must be denied.  

Extraschedular

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture of the right and/or left ankle disorders 
is not so exceptional or unusual as to render impractical the 
application of the regular schedular criteria at any point 
during the appeal period.  For this reason, the Board finds 
no basis to refer this case for consideration of an 
extraschedular rating.


ORDER

Prior to March 6, 2002, a rating in excess of 20 percent for 
a right ankle disorder is denied.

From March 1, 2003 to January 14,, 2004, a 40 percent rating 
is granted for the service connected right ankle disorder, 
subject to the law and regulations governing payment of 
monetary awards.

From July 1, 2004, a rating in excess of 30 percent for a 
right ankle disorder is denied. 

A rating in excess of 20 percent for a left ankle disorder is 
denied.    



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


